      Case 1:18-cv-01466 Document 41 Filed 10/15/19 Page 1 of 7 PageID #: 154



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT  BLUEFIELD

MICHAEL ARMSTRONG,

               Plaintiff,

vs.                                           Civil Action No.1:18-01466


RALPH JUSTUS, individually,
C.A. DUNN, individually,
E.W. BOOTHE, individually,
S.P. MCKINNEY, individually,


               Defendants.

                                  AMENDED COMPLAINT

        This complaint, brought pursuant to 42 U.S.C. Section 1983, the Fourth Amendment to

the United States Constitution, arises out of the Defendants’ use of excessive force on the

Plaintiff on or about November 22, 2016 in the town of Welch, McDowell County, West Virginia,

within the Southern District of West Virginia.

                                        JURISDICTION

        This Court has jurisdiction over this matter pursuant to 28 U.S.C. 1331 and 1343.

                                            PARTIES

        1.     The Plaintiff, Michael Armstrong, was at all times relevant hereto a resident of

Welch, McDowell County, West Virginia.

        2.     Defendant Ralph W. Justus was at all times relevant hereto a trooper with the

West Virginia State Police and was at all times relevant hereto acting under the color of law,



                                                 !1
    Case 1:18-cv-01466 Document 41 Filed 10/15/19 Page 2 of 7 PageID #: 155



having an address of 850 Virginia Avenue, Welch, West Virginia. Upon information and belief,

he has since been terminated from the West Virginia State Police based on misconduct performed

while on duty.

       3.        Defendant C.A. Dunn was at all times relevant hereto a trooper with the West

Virginia State Police and was at all times relevant hereto acting under the color of law, having an

address of 850 Virginia Avenue, Welch, West Virginia.

       4.        Defendant E.W. Boothe was at all times relevant hereto a trooper with the West

Virginia State Police and was at all times relevant hereto acting under the color of law, having an

address of 850 Virginia Avenue, Welch, West Virginia.

       5.        Defendant S.P. McKinney was at all times relevant hereto a patrolman with the

City of Welch Police Department, and as such an employee of the political subdivision known as

the City of Welch, West Virginia, having an address of 88 Howard Street, Welch, WV 24801.

                                               FACTS

       6.        On November 22, 2016, law enforcement arrived at the plaintiff’s residence,

where he lived with his elderly mother. They had been arguing, and continued arguing after the

arrival of the defendant law enforcement officers.

       7.        Upon entry into the home, Defendant McKinney began to talk to the plaintiff’s

mother about whether she wanted the plaintiff to leave the home. Meanwhile, the defendant state

troopers began to speak with the plaintiff.

       8.        At that time, the plaintiff was not under arrest; nor was he suspected of

committing any crimes. He was merely being asked to leave by his mother, but he had no place

to go. He was a resident of the home, and had not been served with an eviction order.


                                                   !2
    Case 1:18-cv-01466 Document 41 Filed 10/15/19 Page 3 of 7 PageID #: 156



       9.      As Defendant McKinney was speaking to the plaintiff’s mother, Defendant Justus

informed the plaintiff that, he was “not [his] buddy,” and ordered him to stand up and put his

hands behind his back.

       10.     Plaintiff complied by standing up and attempting to put his hands behind his back

where Justus requested.

       11.     Plaintiff is a large man with limited shoulder mobility. When Justus attempted to

bring his hands close enough together behind plaintiff’s back using a single pair of handcuffs,

plaintiff’s hands would not come that close together. For this reason, Justus accused the plaintiff

of “tensing up.” He repeatedly started to say, “stop tensing up, stop tensing up….”

       12.     Suddenly, and without warning, Trooper Justus violently threw the plaintiff face-

first into the floor, and then jumped on top of him, placing his knee, and the full weight of his

body, onto plaintiff’s neck.

       13.     The weight of Justus onto the plaintiff’s neck caused plaintiff to attempt to relieve

the pressure from his neck and panic. During this time, the officers began to accuse plaintiff of

resisting. They yelled, “stop resisting, stop resisting.” However, Justus was purposely

suffocating the plaintiff and giving him a drowning sensation, and intense pain.

       14.     The plaintiff never assaulted any officer, nor attempted to assault any officer.

       15.     Plaintiff was then arrested for obstructing an officer. The case went to bench trial,

and the trial judge found that that there was “a likelihood” that plaintiff was obstructing. He was

not charged with, nor convicted of assault or battery or any individual.




                                                 !3
    Case 1:18-cv-01466 Document 41 Filed 10/15/19 Page 4 of 7 PageID #: 157



       16.     Since obstructing was the charge for which he was arrested, at the time of the use

of force, there is no other crime alleged to have been committed by the plaintiff. As such,

plaintiff was obstructing the investigation of a non-crime.

       17.     Plaintiff subsequently appealed the conviction, which is currently pending before

the West Virginia Supreme Court of Appeals.

                COUNT ONE - EXCESSIVE FORCE UNDER 42 U.S.C. 1983

                          VIOLATION OF THE FOURTH AMENDMENT

       18.     Plaintiff incorporates by reference all the allegations contained in the previous

paragraphs.

       19.     Defendant Justus, under color of state law, used excessive force against the

Plaintiff, in his home, as described above in detail, on November 22, 2016. Defendants Dunn

and Boothe joined in and assisted Justus in inflicting harm on the Plaintiff. Officer McKinney

watched the incident occurred, and did nothing.

       20.     When the Defendant Justus engaged in inflicting violent physical force against

Mr. Armstrong by violently throwing the plaintiff face-first into the floor, and then jumping on

top of him, placing his knee, and the full weight of his body, onto plaintiff’s neck, no objectively

reasonable officer could have perceived Mr. Armstrong as posing an immediate threat to the

safety of the defendant officer, or any other individual, so as to require the infliction of such

violent physical force.

       21.     Defendant Justus had no legitimate reason to believe that the Plaintiff had

committed any crime. He claims to have wanted to perform a Terry frisk of the Plaintiff.




                                                  !4
    Case 1:18-cv-01466 Document 41 Filed 10/15/19 Page 5 of 7 PageID #: 158



However, he had no reason to suspect that the Plaintiff was armed, or that he was dangerous in

any way.

       22.     The Plaintiff was not armed at any time during the use of force incident - nor was

there any reason to suspect that he might be armed.

       23.     At no time did the Plaintiff attack or assault Defendant Justus. Nor did he resist

in any way, other than to react to the pain and the drowning sensation being caused to him by

Justus. Indeed, Plaintiffs arms truly would not come close enough together to be handcuffed, as

evidenced by the fact that they had to use two pairs of handcuffs in order to handcuff him.

       24.     Defendant Justus’ actions were objectively unreasonable, unlawful, unwarranted,

and in violation of Mr. Armstrong’s clearly established procedural and substantive rights,

including the right to be free from excessive force under the Fourth Amendment of the United

States Constitution. Fourth Circuit case law has long been clear that violent physical force by a

police officer is excessive in response to “mere words” by an arrestee where the arrestee “never

pushed, kicked, or threatened anyone.” Jones v. Buchanan, 325 F.3d 520 (4th Cir. 2003).

       25.     The defendant officer’s actions were willful, wanton, intentional, malicious and

done with a callous and reckless disregard for Mr. Armstrong’s Fourth Amendment right to be

free from excessive force. In the event that this Court determines that the use of force, or any

portion of the use of force, against Mr. Armstrong was performed at a time was when he was a

pretrial detainee, the Plaintiff pleads excessive force, in the alternative, under the Fourteenth

Amendment of the U.S. Constitution.

       26.     Defendants Dunn and Boothe are liable due to their personal participation in the

use of force. Boothe and Dunn had their hands on the plaintiff, and assisted Justus in taking the


                                                  !5
     Case 1:18-cv-01466 Document 41 Filed 10/15/19 Page 6 of 7 PageID #: 159



plaintiff to the ground, and were helping to hold him down while Trooper Justus put his weight

on plaintiff’s neck, causing suffocation and pain. They were assisting Justus’ use of force. In the

event the Boothe and Dunn did not assist in Justus’ use of force, the plaintiff hereby makes a

claim in the alternative for bystander liability against Boothe and Dunn. Defendant McKinney is

liable due to the doctrine of “bystander liability,” given that he watched the incident occur, and

did absolutely nothing to stop it - despite it being within his power to do so.

         27.    The Plaintiff suffered harm and damages for which he is entitled to recover,

including reasonable attorney fees and expenses.

                                             PRAYER

         WHEREFORE, based on the above stated facts, the plaintiffs respectfully requests that

this Honorable Court award:

         1.     Damages against the defendants in an amount to be determined at trial which will

fairly and reasonably compensate the plaintiffs for all compensatory damages to be proven at

trial;

         2.     Punitive damages against the individual defendants in an amount to be determined

at trial; and

         3.     Reasonable attorney fees and costs.

PLAINTIFFS DEMAND A TRIAL BY JURY

                                              MICHAEL ARMSTRONG,
                                              By Counsel




                                                  !6
   Case 1:18-cv-01466 Document 41 Filed 10/15/19 Page 7 of 7 PageID #: 160




/s John H. Bryan
John H. Bryan (WV Bar No. 10259)
JOHN H. BRYAN, ATTORNEYS AT LAW
611 Main Street
P.O. Box 366
Union, WV 24983
(304) 772-4999
Fax: (304) 772-4998
jhb@johnbryanlaw.com
for the Plaintiff




                                      !7
